Citation Nr: 1428821	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to October 1977, from March 1978 to October 1983, and from May 1986 to September 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2009, the Veteran testified at a hearing conducted at the RO before the Decision Review Officer; in November 2010, he testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims folder.

In a March 2014 letter, the Veteran's representative requested a Travel Board hearing at the Veteran's Regional Office.  VA regulation provides, in pertinent part, that "A hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2013).  Under the express language of the regulation, the appellant is only entitled to one hearing on appeal.  The Veteran has not provided a reason for wishing to testify at another hearing or asserted that the November 2010 hearing is inadequate.  Thus, the Board has not remanded the claim for a new hearing.

In January 2011, the Board remanded the Veteran's appeal.  In an October 2012 decision, the Board denied the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and a left shoulder disorder, and granted his claim for entitlement to service connection for bilateral hearing loss.  The Veteran appealed the denial of his claims in the Board's October 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, the Court issued a memorandum decision vacating and remanding the Board decision on the issues of entitlement to service connection for an acquired psychiatric disorder and a left shoulder disorder.  The Court returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2011 remand, the Board requested that VA provide the Veteran with an examination to ascertain the nature and etiology of "any current psychiatric disorder."  As discussed in the Court memorandum, although there was a diagnosis of posttraumatic stress disorder (PTSD) in the Veteran's file, the VA examination given to the Veteran was specifically limited to mental disorders except PTSD.  The VA examiner also found that ". . . it may be prudent for the Veteran to undergo an initial PTSD exam. . ."  As the Veteran was not provided with a VA examination to determine whether he has PTSD that is related to service, the examination was inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As there was not substantial compliance with the January 2011 remand order, the claim must be remanded for a new VA examination.

In regard to the Veteran's left shoulder, the evidence of record shows that the Veteran had a left shoulder condition that preexisted his period of active service beginning in May 1986.  In the January 2011 remand, the Board requested a medical opinion to determine whether it was more likely than not that any preexisting left shoulder condition increased in severity during the Veteran's period of service beginning in May 1986 and ending in September 2001.  The Veteran was provided with a VA examination in February 2011.  The February 2011 examiner stated that he was " . . . unable to opine regarding any worsening of his shoulder condition during his second stretch of active duty (1986-2001), both due to lack of supporting medical records and a non-conclusive examination."  The examiner noted that, "Since no range-of-motion findings were recorded at the 2001 discharge, it is also possible that aggravation of the left shoulder injury occurred during the period of 2001-2006, but this is only speculation."  As discussed in the Court memorandum, is it unclear from the examiner's rationale why the examiner was precluded from evaluating the Veteran's March 1994 entrance examination and his July 2001 separation and applying his medical knowledge and expertise to provide the opinion.  Consequently, the February 2011 VA examination is inadequate and the claim must be remanded for a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Veteran receives disability benefits from the Social Security Administration (SSA).  Although the decision has been associated with the claims file, the medical records in support of that decision have not been requested.  The SSA found the Veteran had depression, PTSD and left shoulder osteoarthritis.  As the records may be relevant to his claim, an attempt should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA disability records.  If the records do not exist or otherwise cannot be obtained, this should be documented in the claims file.

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination for the purpose of determine whether it is at least as likely as not (50 percent probability) that the Veteran has PTSD that is related to service.

For purposes of the examination, the VA examiner should assume that the Veteran has verified stressors of being struck in the neck by a piece of metal while working on a tank and being assigned to "casualty affairs."  

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the nature and etiology of any current left shoulder disorder.  The examiner should provide opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent probability) that the Veteran's preexisting left shoulder condition increased in severity during the Veteran's period of active service from 1986 to 2001 and/or from 2001 to 2006.

(b)  If (a) is answered in the affirmative, whether it can be established by clear and unmistakable evidence (obvious, manifest and undebatable) that such increase in severity was due to the natural progress of the condition. 

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a left shoulder disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



